      Case 1:19-cr-00893-LAK Document 101 Filed 04/07/21 Page 1 of 2

                                       U.S. Department of Justice

                                       United States Attorney
                                       Southern District of New York
                                       One Saint Andrew’s Plaza
                                       New York, New York 10007



                                       April 7, 2021

By ECF and Email
Hon. Lewis Kaplan
United States District Judge
Southern District of New York
500 Pearl St.
New York, New York 10007-1312

       Re:   United States v. Donald Laguardia
             19 Cr. 893 (LAK)

Dear Judge Kaplan:

     The Government respectfully submits this letter in response
to the defendant’s request for a 60-day adjournment of
sentencing. The Government consents to the defendant’s request.

     The parties have been making substantial progress toward
resolution of material factual differences that could otherwise
require an evidentiary hearing, and the Government agrees with
defense counsel that a short adjournment may facilitate the
narrowing or resolution of the remaining issues.

     To the extent that the Court is inclined to grant the
defendant’s request for an adjournment, the Government
respectfully requests that that Court schedule the sentencing on
or after the June 21, 2021 date proposed by the defendant, as
the undersigned has a several-week trial before Judge Seibel
scheduled to begin on May 17, 2021.

     The Government takes no position on the defendant’s
proposal to work with Global International Advisors in a
capacity that would not involve contact with investors or
potential investors. Furthermore, the Government is not
prepared at this time to consent to any future request by the
defendant to further adjourn sentencing in order to provide time
for him to repay the victim investors.
Case 1:19-cr-00893-LAK Document 101 Filed 04/07/21 Page 2 of 2




                            Respectfully submitted,

                            AUDREY STRAUSS
                            United States Attorney


                         By:__________/s/_____________________
                             Daniel Loss
                             Assistant United States Attorney
                            (212) 637-6527
